Citation Nr: 1721001	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-10 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic arthritis of the left wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the United States Navy from February 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claim for entitlement to an increased evaluation for traumatic arthritis of the left wrist.  

Although the Veteran requested a hearing before the Board when he filed his substantive appeal, he submitted a statement withdrawing his request for a hearing in June 2011.  The request for a Board hearing is therefore considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

The Board previously remanded this case for further development in February 2012, September 2014, August 2015, and August 2016.  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, yet another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Historically, in its February 2012 remand, the Board requested that the Veteran be scheduled for a contemporaneous VA wrist examination to determine the nature and severity of the Veteran's service connected left wrist disability.  See February 2012 Board Decision.  The decision specifically instructed the examiner "to address the Veteran's symptoms of loss of grip strength and other muscular abnormalities identified in previous examinations in the treatment records," including "whether the Veteran's loss of grip and muscular weakness is related to his [service connected] left wrist disability and if so, whether the muscular pathology is slight, moderate, moderately severe, or severe in accordance with 38 C.F.R. § 4.56."  See id.  

After multiple attempts to conduct the requested VA examination, the Veteran's left wrist disability was reevaluated in September 2016.  See Board Decisions dated in September 2014, August 2015, and August 2016 (remanding the claim in order to reschedule of the Veteran's VA wrist examination).  See also September 2016 VA Wrist Conditions Disability Benefits Questionnaire (DBQ).  However, that examination report is inadequate as it failed to sufficiently address the Veteran's loss of grip and muscular weakness, as instructed in the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In this regard, the September 2016 VA examiner identified a "reduction in muscle strength" following muscle strength testing and determined that the muscular pathology was "entirely due to" the service connected left wrist disability.  See September 2016 VA Wrist Conditions DBQ.  Despite this, and despite the Board's explicit instruction to determine "whether the muscular pathology is slight, moderate, moderately severe, or severe in accordance with 38 C.F.R. § 4.56," the examiner failed to put forth any findings as to the severity of this associated muscular weakness.  See 38 C.F.R. § 4.2 (2016) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 

Additionally, the examiner also noted the presence of left upper extremity muscle atrophy, but determined that the muscle atrophy was unrelated to the service connected left wrist pathology.  However, the examiner failed to put forth any rationale or explanation to support this negative determination, despite the apparently contradictory findings, noted above, indicating that the muscle weakness was, in fact, a manifestation of his service connected left wrist condition.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

Accordingly, the Board finds that the opinion provided by the examiner lacks clarity and is not supported by sufficient rationale.  A remand is, therefore, required for an additional VA examination and medical opinion to determine the nature and severity of the Veteran's left wrist disability.

The Board also notes that the most recent imaging studies performed for the left wrist are dated in 2005.  Accordingly, on remand, updated imaging should be obtained to sufficiently evaluate the Veteran's service connected left wrist disorder.  

Finally, as the case is being remanded, all relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any outstanding VA treatment records and associate them with the electronic claims file.

2.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination(s) to assess the nature and current level of severity of his service-connected left wrist disability.

In conjunction with the examination, updated diagnostic imaging (i.e. X-ray and/or MRI) studies of his left upper extremity should be performed.  

The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner(s) in conjunction with the examination(s). The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.

The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation, and range of motion studies in degrees using a goniometer.  All pertinent symptomatology should be reported in detail.

In particular, the examiner(s) should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint, if applicable.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

After the above testing and evaluation is completed, the examiner(s) should identify and provide a clear diagnosis of all disorders affecting the Veteran's left wrist, to include any neurologic, orthopedic, and/or muscular conditions found to be present.  The examiner(s) should provide additional diagnoses or make a change to a diagnosis where medically justified, with an explanation of the justification for any such change.  See 38 C.F.R. § 4.13 (reflecting that the aim of the reconciliation of the various diagnoses and etiological theories of record is to identify and maintain, or continue, the diagnosis or etiology upon which service connection for the disability was initially granted).  

The examiner(s) must identify and describe all symptoms and all manifestations attributable to each diagnosis provided.

In particular, the examiner(s) must provide an opinion as to whether the Veteran's loss of grip strength, muscular weakness, and muscular atrophy (identified in VA examination reports and treatment records dated throughout the appellate period) are related or attributable to his service-connected left wrist condition.  If a positive association is made, the examiner(s) must provide information as to the specific nature and severity of any neurological and/or muscular pathology.

The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.

3.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report or opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

